United States Court of Appeals
                       For the First Circuit

No. 20-2193
                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                          GEORGE SEPULVEDA,

                        Defendant, Appellant.



                            ERRATA SHEET
          The opinion of this Court, issued on May 13, 2022, is
amended as follows:
            On the cover page , replace "Rodney Santi" with "Richard
B. Myrus"